Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014).
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) illustrates in figure 1, a silicon substrate coated with a (positive) photoresist which is exposed using a mask process to form a first latent image and then exposed using a 355 nm modulated laser which is step scanned and modulated to form a gray-scale image as a second latent image and then developed to form a structure including a ridge waveguide coupled to a 45 degree mirror 
To form the planar/linear mirror through the thickness of the resist, exposure over the entire exposure latitude would need to take place, including the middle linear response region and the (two) non-linear response regions near the shoulder and tail of the exposure curve of the photoresist with compensation in the exposure for these nonlinearities to produce the linear/planar latent image. The portion of the resist pattern where the resist thicknesses is slightly reduced is exposed to only the tail of the Gaussian laser beam. 
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kato et al. JP 2007-232840.
See resist structure of figure 6
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nakaya et al. 20040037487.
Nakaya et al. 20040037487 teaches with respect to figures 18-21, a substrate (202), a lower cladding layer (204), a core layer (206) and a positive resist (150), where the exposed areas to the UV light transmitted by the scanning grayscale exposure through the digital micromirror device (DMD)  are removed by development to form an angled structure (150A). This pattern is then transferred into the underlying core area by etching to form structure with angled faces (208).  The ends are then coated with a reflective coating (210) and overcoated with the same material as the lower cladding layer (204) and the substrate is removed (see figure 21) [0153-0166]. The resist structure of figures 22B, and 22G also meet the claim.  Figures 28A-28G, teach a substrate (202) with a lower cladding layer (242) and a negative resist (244) which . 
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yanagisawa et al. 20090074353.
Yanagisawa et al. 20090074353 describes with respect to figures 2A-E, an upper cladding layer (11) coated with a (positive photoresist) core layer (12) which is exposed from the top surface and developed to pattern it with a 45 degree angle forming a trapezoid.  The inclined surface is then selectively coated with gold and then a lower cladding coating applied [0006]. 
	The layer (12) is patterned by exposure and development, which makes it a resist and the photoresist pattern tapers toward layer 11, so the least exposure (only removing the top portion ) corresponds to the thicker portion of the taper and more exposure corresponds to the thinner portion of the taper, making it a positive resist.  (note the exposure from the top in Nakatani et al. JP 2004-062157 of the negative resist hardens the upper portion and results in an overhang) . 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014), in view of Nakaya et al. 20040037487 and Yanagisawa et al. 20090074353.
	It would have been obvious to one skilled in the art to modify the process of Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) by selectively coating the angled . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bloomstein et al. 6730256 teaches the tails as having low energy and negligible impact on exposure (28/44-52)
	Berker et al., “Dual-polarity, single resist mixed (E-beam/photo) lithography” IEEE Electron. Device Lett. Vol. EDL-2(11) pp 281-284 (11/1981) describes the use of an e-beam exposure and an optical exposure to form high resolution latent image via e-beam and low resolution latent images using a photomask in a single resist to form both ultrafine and large images (see figure 1).  This allows ultrafine patterns and large area patterns to be formed which are beyond the resolution of the optical exposure without requiring the long scanning times of electron beam exposure. The resist is a diazo positive resist, which can be processed to form negative patterns (page 281/left column)

	Petsch et al. 20100141729 teaches that greyscale masks are more complicated to produce than conventional/binary transmission masks [0041]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 20, 2021